 



Exhibit 10.1

AMENDMENT #5 TO RECEIVABLES PURCHASE AGREEMENT

     THIS AMENDMENT #5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 27,
2005 (this “Amendment”), is by and among PFG Receivables Corporation, a Florida
corporation (“Seller”), Performance Food Group Company, a Tennessee corporation,
as initial Servicer (together with Seller, the “Seller Parties”), Jupiter
Securitization Corporation (“Conduit”) and JPMorgan Chase Bank, N.A., successor
by merger to Bank One, NA (Main Office Chicago), individually (together with
Conduit, the “Purchasers”) and as agent for the Purchasers (in such capacity,
the “Agent”), and pertains to the Receivables Purchase Agreement, dated as of
July 3, 2001 (as heretofore amended, the “Existing Agreement”). Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the Existing Agreement.

W I T N E S S E T H:

     WHEREAS, the parties desire to amend the Existing Agreement as hereinafter
set forth.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     1. Amendments.

     1.1. Each of the following definitions in the Existing Agreement is hereby
amended and restated in its entirety to read, respectively, as follows:

     “Funding Agreement” means any agreement or instrument executed by any
Funding Source with or for the benefit of Conduit.

     “Liquidity Termination Date” means June 26, 2006.

     “Pro Rata Share” means, for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions hereunder.

     1.2. The last sentence of Section 4.4 of the Existing Agreement is hereby
amended and restated in its entirety to read as follows:

     Until Seller gives notice to the Agent of another Discount Rate, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to a Funding Agreement shall be the Prime Rate

     1.3. The following new Section 4.6 is hereby added to the Existing
Agreement:

     Section 4.6. Liquidity Agreement Fundings. The parties hereto acknowledge
that Conduit may assign all or any portion of its Purchaser Interests to the
Financial Institutions at any time pursuant to a Funding Agreement to finance or
refinance the

 



--------------------------------------------------------------------------------



 



necessary portion of its Purchaser Interests. The fundings under a Funding
Agreement will accrue Yield in accordance with this Article IV. Regardless of
whether a funding of Purchaser Interests by the Financial Institutions
constitutes the direct purchase of a Purchaser Interest under this Agreement, an
assignment under a Funding Agreement of a Purchaser Interest originally funded
by Conduit or the sale of one or more participations or other interests under a
Funding Agreement in such a Purchaser Interest, each Financial Institution
participating in a funding of a Purchaser Interest pursuant to a Funding
Agreement shall have the rights and obligations of a “Purchaser” hereunder with
the same force and effect as if it had directly purchased such Purchaser
Interest directly from Seller hereunder.

     1.4. Each of Sections 13.1 through and including 13.5 of the Existing
Agreement is hereby deleted in its entirety and replaced with “[Intentionally
deleted],” and all references to such deleted Sections or to “Article XIII” are
hereby replaced with references to “a Funding Agreement.”

     1.5. Each of the following definitions in the Existing Agreement is hereby
deleted in its entirety:

“Acquisition Amount”
“Adjusted Funded Amount”
“Adjusted Liquidity Price”
“Conduit Residual”
“Conduit Transfer Price”
“Conduit Transfer Price Deficit”
“Conduit Transfer Price Reduction”
“Defaulting Financial Institution”
“Non-Defaulting Financial Institution”
“Non-Renewing Financial Institution”

     2. Representations and Warranties of the Seller Parties. In order to induce
the Agent and the Purchasers to enter into this Amendment, each Seller Party
hereby represents and warrants to the Agent and the Purchasers (i) that as of
the date hereof, each of such Seller Party’s representations and warranties set
forth in Section 5.1 of the Existing Agreement is true and correct as of the
date hereof, and (ii) that, as to itself, each of the following representations
and warranties is true and correct as of the date hereof:

          (a) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Amendment has been duly
executed and delivered by such Seller Party.

          (b) No Conflict. The execution and delivery by such Seller Party of
this Amendment, and the performance of its obligations under the Existing
Agreement as amended hereby do not contravene or violate (i) its

2



--------------------------------------------------------------------------------



 



certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

          (c) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Amendment and the performance of its obligations under the Existing Agreement as
amended hereby.

          (d) Binding Effect. This Amendment and the Existing Agreement as
amended hereby constitute the legal, valid and binding obligations of such
Seller Party enforceable against such Seller Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

     3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon delivery to the Agent of (a) a counterpart hereof
duly executed by each of the parties hereto, and (b) a $35,000 renewal fee in
immediately available funds.

     4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

     5. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH
SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER

3



--------------------------------------------------------------------------------



 



OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.

     6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR
THE RELATIONSHIPS ESTABLISHED THEREUNDER.

     7. Ratification. Except as expressly amended hereby, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

     8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized representatives as of the date
hereof.

PFG RECEIVABLES CORPORATION

By: /s/ Jeffrey W. Fender                    
Name: Jeffrey W. Fender
Title: Vice President and Treasurer

PERFORMANCE FOOD GROUP COMPANY

By: /s/ Jeffrey W. Fender                    
Name: Jeffrey W. Fender
Title: Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION

By: /s/ Brian Zimmer                    
Name: Brian Zimmer
Title: Authorized Signer

JPMORGAN CHASE BANK, N.A., as a Financial Institution and as Agent

By: /s/ Brian Zimmer                    
Name: Brian Zimmer
Title: Vice President

6